 



Exhibit 10.4

2005 LONG-TERM INCENTIVE CASH AWARD

GRANTED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

TERMS AND CONDITIONS

     The following terms and conditions apply to the long-term cash incentive
award (the “Award”) granted by Ryder System, Inc. under the Ryder System, Inc.
Plan as specified in the Award Notification Letter (the “Notification Letter”)
to which these terms and conditions are appended. Certain terms of the Award,
including the performance goals and payout amounts, are set forth in the
Notification Letter. The terms and conditions contained herein may be amended by
the Committee as permitted by the Plan. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Plan or the
Notification Letter.



  1.   General. The Award represents the right to receive a cash payment based
on the attainment of certain financial performance goals, on the terms and
conditions set forth herein, in the Notification Letter, and in the Plan, the
applicable terms, conditions and other provisions of which are incorporated by
reference herein. A copy of the Plan and the documents that constitute the
“Prospectus” for the Plan under the Securities Act of 1933, have been delivered
to the Participant prior to or along with delivery of the Notification Letter.
In the event there is an express conflict between the provisions of the Plan and
those set forth in these terms and conditions, the terms and conditions of the
Plan shall govern.     2.   Financial Performance Goals; Performance Period. The
Award was made to provide additional emphasis on and incentive for the
attainment by the Company of certain levels of net operating revenue growth,
earning per share growth (excluding the effect of pension) and return on capital
during the period beginning on April 1, 2005 through December 31, 2007 (the
“Performance Period”).         The performance goals (i.e., threshold, target
and maximum amounts) and target payout amounts (expressed as a percentage of the
Participant’s Eligible Base Salary for the twelve (12) month period ended
December 31, 2005) are set forth in the Notification Letter. For purposes of the
Award, Eligible Base Salary means the annual rate of pay for the twelve month
period specified in the Notification Letter, excluding all other compensation
paid to the Participant during the year, including but not limited to bonus,
incentives, commissions, employee benefits, relocation expenses, and any imputed
income for which the Participant may be eligible. As soon as practicable after
the end of the Performance Period, the Committee will determine the attainment
of the Performance Goals, to the extent applicable, in accordance with generally
accepted accounting principles (“GAAP”), without regards to, (i) extraordinary
items, (ii) changes in accounting methods, (iii) unusual or non-recurring items
or (iv) the effect of pension, and such determination will be final and binding.
    3.   Payment. Subject to Section 5 below, amounts due under the Award will
be payable in cash to the Participant six (6) months following the end of the
Performance Period (the “Payment Date”), provided that the Participant is, on
the Payment Date, and has been from the first day of the Performance Period
through the Payment Date, continuously employed by the Company or a Subsidiary.
For purposes of these terms and conditions, the Participant shall not be deemed
to have terminated his or her employment with the Company and its Subsidiaries
if he or she is then employed by the Company or another Subsidiary without a
break in service.

 



--------------------------------------------------------------------------------



 



  4.   Termination of Employment; Forfeiture. Notwithstanding the Payment Date
set forth in the Notification Letter, the Award will terminate and no amounts
will be paid under the Award following the termination of the Participant’s
employment as follows:



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: The Award will terminate and no amounts will be paid under the
Award. If the Participant’s employment is terminated by the Company or a
Subsidiary for Cause, then the Company shall have the right to reclaim and
receive from the Participant any amounts paid to the Participant under the Award
during the one year period before the date of the Participant’s termination of
employment.     (b)   Death, Disability or Retirement: If the death, Disability
or Retirement occurs after the end of the Performance Period, the Participant
(or his or her Beneficiary, in the event of death) shall receive all amounts due
to him or her under the Award on the Payment Date. If the death, Disability or
Retirement occurs during the Performance Period and the Participant would have
received a payment under the Award but for his or her death, Disability or
Retirement, the Participant (or his or her Beneficiary, in the event of death)
will receive a pro-rata payment on the Payment Date based on the number of
months worked during the Performance Period, subject to the discretion of the
Committee to reduce or cancel such payment.     (c)   Proscribed Activity: If,
during the Proscribed Period but prior to a Change in Control, the Participant
engages in a Proscribed Activity, then the Company shall have the right to
reclaim and receive from the Participant any amounts paid to the Participant
under the Award during the one year period before the date of the Participant’s
termination of employment.



  5.   Withholding Taxes. The Company will deduct from all payments made under
the Award any federal, state or local taxes required by law to be withheld with
respect thereto.     6.   Change in Control. In the event a Change in Control
occurs after the last day of the Performance Period but before any or all
Payment Dates, the Participant’s Account shall vest and be distributed as soon
as practicable following such Change in Control. If a Change in Control occurs
during the Performance Period, the Participant will be entitled to receive
payments under the Award based on the maximum amount that would be paid assuming
the target level of performance is achieved. Any such amounts will be paid as
soon as practicable following the Change in Control. To the extent (i)
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change in Control,
(ii) during such 12 month period the Participant did not engage in a Proscribed
Activity, and (iii) the Committee determines, in its sole and absolute
discretion, that the decision related to such termination was made in
contemplation of the Change in Control, then the Participant shall be treated as
if he or she had remained employed with the Company until the date of the Change
in Control.     7.   Definitions. Capitalized terms used above that are not
defined below have the meanings set forth in the Plan.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Just Cause” under the Ryder
Severance Plan, as in effect

2



--------------------------------------------------------------------------------



 



     on the first day of the Performance Period. Notwithstanding the foregoing,
during the three year period following a Change in Control, in no event shall a
failure to meet performance expectations constitute Cause unless such failure
was willful.



  (b)   “Change in Control” occurs when



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or     (ii)   the individuals who, as
of August 18, 1995, constituted the Board of Directors of the Company (the
“Board” generally and as of August 18, 1995 the “Incumbent Board”) cease for any
reason to constitute at least two-thirds (2/3) of the Board, provided that any
person becoming a director subsequent to August 18, 1995 whose election, or
nomination for election, was approved by a vote of the persons comprising at
least two-thirds (2/3) of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be, for
purposes of this Plan, considered as though such person were a member of the
incumbent Board; or     (iii)   there is a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Company’s outstanding Shares and outstanding voting securities ordinarily having
the right to vote for the election of directors of the Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least two-thirds
(2/3) of the members of the board of directors of the corporation resulting from
such Business combination were members of the incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business combination; or

3



--------------------------------------------------------------------------------



 



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or     (v)   there is a sale of all or substantially all of the
assets of the Company.



  (c)   “Disability” means an injury or illness that entitles the Participant to
long-term disability payments under the Company’s Long-Term Disability Plan, as
in effect from time to time.     (d)   “Proscribed Activity” means any of the
following:



  (i)   the Participant’s breach of any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement;     (ii)   the Participant’s direct or indirect unauthorzied
use or disclosure of confidential information or trade secrets of the Company or
any Subsidiary, including, but not limited to, such matters as costs, profits,
markets, sales, products, product lines, key personnel, pricing policies,
operational methods, customers, customer requirements, suppliers, plans for
future developments, and other business affairs and methods and other
information not readily available to the public;     (iii)   the Participant’s
direct or indirect engaging or becoming a partner, director, officer, principal,
employee, consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the
Company or its Subsidiaries which is engaged or proposes to engage in a business
competitive directly or indirectly with the business conducted by the Company or
its Subsidiaries in any geographic area where such business of the Company or
its Subsidiaries is conducted, provided that the Participant’s investment in one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange shall not be treated as a
Proscribed Activity;     (iv)   the Participant’s direct or indirect, either on
the Participant’s own account or for any person, firm or company, soliciting,
interfering with or inducing, or attempting to induce, any employee of the
Company or any of its Subsidiaries to leave his or her employment or to breach
his or her employment agreement;     (v)   the Participant’s direct or indirect
taking away, interfering with relations with, diverting or attempting to divert
from the Company or any Subsidiary any business with any customer of the Company
or any Subsidiary, including (A) any customer that has been solicited or
serviced by the Company within one (1) year prior to the date of termination of
Participant’s employment with the Company and (B) any customer with which the
Participant has had contact or association, or which was under the supervision
of Participant, or the identity of which was learned by the Participant as a
result of Participant’s employment with the Company;

4



--------------------------------------------------------------------------------



 



  (vi)   the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or     (vii)  
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no extra compensation (other than reimbursement of expenses), in any litigation
or administrative proceedings involving any matters with which the Participant
was involved during the Participant’s employment with the Company or any
Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.     (f)  
“Retirement” means retirement under the provisions of the Ryder System, Inc.
Retirement Plan, or any successor pension plan maintained by the Company, in
each case as in effect from time to time.



  9.   Other Benefits. No amount accrued or paid under this Award shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of Participant’s
compensation.

5